Citation Nr: 0415559	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for dermatitis of the 
dorsal surface of the hands. 

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from May 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Review of the claims folder reveals that the veteran 
submitted a claim for service connection for hearing loss in 
February 1992.  The RO has never adjudicated that claim.  The 
matter is referred to the RO for the appropriate action.  

The RO denied service connection for sinusitis in a January 
2000 rating decision.  It determined that the claim was not 
well grounded.  However, it readjudicated the claim on a de 
novo basis in the October 2002 rating decision, pursuant to 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002), which eliminated the well-
grounded claim requirement.  Therefore, the issue on appeal 
is properly phrased above.  

The Board notes that the RO received additional VA medical 
evidence in December 2003, after it issued its June 2003 
statement of the case.  It did not issue a supplemental 
statement of the case after receiving this evidence.  See 
38 C.F.R. 
§ 19.31(b) (2003) (when a supplemental statement of the case 
is required).  Review of the records finds no entries 
pertinent to the issues on appeal that are not cumulative of 
evidence previously of record.  Therefore, the Board finds 
that any error in failing to furnish a supplemental statement 
of the case is not prejudicial.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for dermatitis of the 
dorsal surface of the hands in a September 1955 rating 
decision and properly notified the veteran, who did not 
initiate an appeal of that decision.  

3.  The RO subsequently found no new and material evidence to 
reopen the claim for dermatitis in January 2000 and May 2001 
rating decisions; the veteran did not perfect an appeal of 
either decision.  

4.  Evidence received since the May 2001 rating decision 
cumulative of evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.  

5.  There is no evidence of sinusitis in service and no 
competent evidence of a current diagnosis of sinusitis.   


CONCLUSIONS OF LAW

1.  The rating decisions of September 1955, January 2000, and 
May 2001 are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2003).

2.  No new and material evidence has been received since the 
May 2001 rating decision to reopen a claim for service 
connection for dermatitis of the dorsal surface of the hands.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003). 

3.  Service connection for sinusitis is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the VCAA eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letters dated in September 2002 and November 
2003, the RO explained the notice and assistance provisions 
of the VCAA, including which portion of evidence needed to 
substantiate the claim, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the June 2003 statement of the 
case includes the text of the VA regulation implementing the 
relevant portions of the VCAA.  Therefore, the Board finds 
that the veteran has received all required notice.  
38 U.S.C.A. § 5103(a).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the RO issued its initial VCAA 
notice in September 2002, prior to the October 2002 rating 
decision at issue here.  The November 2003 post-determination 
letter only supplements and clarifies the earlier notice.  
The Board finds no indication of inadequate notice or other 
type of deficit prejudicial to the veteran.  See Bernard, 
supra.  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although neither VCAA notice letter 
specifically contains the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The letters 
specifically identified certain evidence that the RO would 
secure.  They also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard, 
supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the RO has secured VA 
treatment records identified by the veteran.  He has not 
identified or authorized the release of any relevant private 
medical evidence.  Although the RO has not secured any 
examination or opinion with respect to either claim, the 
Board finds, as discussed in more detail below, the 
requirement to do so has not yet been triggered by any 
evidence of record.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  As 
there is no indication from the record, or allegation from 
the veteran, that additional pertinent evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received in February 2002, the amended 
regulations apply.  

New and Material Evidence to Reopen

The RO originally denied service connection for dermatitis of 
the dorsal surface of the hands in a September 1955 rating 
decision.  Although the RO provided notice of the denial, the 
veteran did not initiate an appeal of that decision.  The 
veteran subsequently attempted to reopen his claim.  The RO 
found no new and material evidence to reopen the claim for 
dermatitis in January 2000 and May 2001 rating decisions.  
The veteran submitted a notice of disagreement with the 
January 2000 rating decision, but did not perfect the appeal 
after the RO issued the statement of the case.  He did not 
initiate an appeal of the May 2001 decision.  Therefore, the 
RO's decisions of September 1955, January 2000, and May 2001 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2003).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The RO denied service connection for dermatitis of the dorsal 
surface of the hands in a September 1955 rating decision, 
finding that there was no evidence of disability in service.  
Subsequent rating decisions found no new and material 
evidence to reopen the claim, again noting no evidence of 
dermatitis in service and no evidence of current dermatitis 
related to service.  Evidence of record at the time of the 
last prior denial in May 2001 consists of service medical 
records; an August 1955 statement from Dr. Ford; August 1955 
lay statements from J. C. and F. M.; VA records of 
hospitalization from July 1955 to September 1955; report of 
VA examination in August 1955; VA and private medical records 
dated in 1970 regarding treatment for injuries from an 
accident; a VA medical statement dated in November 1998; lay 
statements dated in August 1999 from C. E. and E. B.; VA 
medical records dated from May 1998 to October 1999; 
documents received in December 1999 from the U.S. Army 
Soldier and Biological Chemical Command; a lay statement from 
E. B. dated in April 2001; and statements from the veteran 
dated in October 1999 and July 2000.

Evidence received since the May 2001 rating decision consists 
of VA medical records dated from February 2000 to August 
2003, a VA medical statement date in July 2002, and 
statements from the veteran in his October 2002 notice of 
disagreement.  The veteran's statement, which alleges 
dermatitis resulted from exposure to gasoline in service, is 
cumulative of statements previously considered.  The VA 
medical records show varying types of dermatologic disorders 
affecting the hands.  The Board finds that such evidence is 
cumulative of evidence previously considered, which also 
showed the presence of dermatitis on the hands.  Moreover, to 
the extent the VA medical evidence fails to intimate any 
relationship between the dermatologic disorder and the 
veteran's period of service, it does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Therefore, the Board finds that the evidence 
received since the May 2001 rating decision is not new and 
material within the meaning of applicable VA regulation.  
Therefore, the claim is not reopened.  38 U.S.C.A. § 5108.  
The appeal is denied.      

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that service connection is not 
in order.  Initially, the Board notes that service medical 
records are negative for any diagnosis or treatment of 
sinusitis.  The veteran was treated in May 1945 for an 
episode of acute nasopharyngitis only.  The report of the 
November 1946 separation examination shows no abnormality of 
the ears, nose, or throat.  Thus, there is no evidence of 
sinusitis, chronic or otherwise, in service.  38 C.F.R. § 
3.304(b).  Moreover, the Board emphasizes that there is no 
current competent evidence showing that the veteran actually 
has sinusitis.  Current disability is required in order to 
establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although 
recent VA medical records make references to "sinus" or 
"sinuses" in the assessment portion of the record, the 
Board finds no current complaint or finding on physical 
examination or X-ray study that actually demonstrates the 
presence of sinusitis.  The veteran's claim for service 
connection implicitly includes the assertion that he has 
sinusitis related to service, but his personal opinion as a 
lay person not trained in medicine is not competent evidence 
needed to establish a diagnosis of sinusitis or its 
relationship to service.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Absent 
competent evidence of a current disability, the Board finds 
that the preponderance of the evidence is against service 
connection for sinusitis.  38 U.S.C.A. § 5107(b).   


ORDER

As no new and material evidence has been received, the claim 
for service connection for dermatitis of the dorsal surface 
of the hands is not reopened.  The appeal is denied.  

Service connection for sinusitis is denied. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



